             Case 4:20-cv-00542-ALM Document 1-1 Filed 07/14/20 Page 1 of 2 PageID #: 25




Edward Butowsky                                                        Michael Isikoff, Ellen Ratner, and Verizon Communications, Inc.

                                         Collin




Ty Clevenger, P.O. Box 20753, Brooklyn, NY 11202-0753
979-985-5289 / tyclevenger@yahoo.com




                           28 U.S. Code § 1332

                           Defamation claim against media defendants




                                                        Mazzant                                                4:18-cv-00442

07/14/2020                                   /s/ Ty Clevenger
Case 4:20-cv-00542-ALM Document 1-1 Filed 07/14/20 Page 2 of 2 PageID #: 26
